Palau warmly congratulates
the President on his election to the presidency of the
Assembly and assures him of Palau’s full support and
cooperation. We pay tribute to his predecessor, Jean
Ping of the Gabonese Republic, for his effective
leadership.
At last week’s historic summit, our leaders
created an agenda for the world. It is our task to
undertake concrete measures to advance that agenda.
While the outcome document may not have addressed
every issue of importance in a manner that is
satisfactory to all, it is inarguably an excellent starting
point for the hard work that now lies before us. We
must think of it as a floor, rather than a ceiling, for our
efforts.
Palau has much to offer and much to gain from a
stronger United Nations. We are a new country, this
year celebrating our eleventh anniversary as an
independent nation and as a Member of the United
Nations. As Palau takes its place among the community
of nations, a major concern is the development that
will enable us to stand on our own. In particular, Palau
regards the capacity-building expertise of the United
Nations and its agencies as central to these efforts.
As the Secretary-General stated earlier this year
in his report “In larger freedom”, “one of the great
challenges of the new millennium is to insure that all
States are strong enough to meet the many challenges
they face” (A/59/2005, para. 19). He went on to say,
“no country, weak or strong, can realize prosperity in a
vacuum” (ibid., para. 24).
I fear that just such a vacuum exists in many
small island developing States and that Palau is one of
them. Not a single United Nations representative can
be found in Palau to assist the country in moving
forward. The United Nations flag does not fly there. So
when a youngster wants to know whether a capacity-
building internship or scholarship might be available,
there is no one to ask. And when a local
environmentalist wants to know whether a Global
Environmental Facility Small Grant might be available
to assist in the preservation of an endangered species
26

that is important to the whole world, there is no one to
help in submitting an application. In like manner, when
Palau does its part in ratifying an international
agreement, thus accepting the obligation to render
complex reports to an international agency, there is no
one to help.
The United Nations has attempted to fill this
vacuum through the creation of regional and
subregional centres, which are quite distant from
Palau’s shores. While arguably well intentioned, this
tactic has failed to provide Palau with the capacity-
building required and has, similarly, prevented the
world from truly understanding Palau’s needs and
aspirations. In this sense, these regional and
subregional centres merely replicate the colonial
regimes, which the Pacific islands have thrown off —
distant capitals making decisions about far-flung
provinces. To Palau, strengthening the United Nations
means strengthening its marginalized Members.
Palau has willingly taken its place as a
responsible member of the international community.
Heeding the Secretary-General’s call to action, Palau
this year proudly deployed a contingent of police
peacekeepers, who now serve in East Timor. And in
response to the Secretary-General’s stated desire to
develop better gender balance in these missions,
Palau’s contingent is entirely female.
When the world develops important conventions,
often with burdensome reporting requirements, Palau
steps up and signs them, as was the case last week
when Palau’s President Remengesau signed the
International Convention for the Suppression of Acts
of Nuclear Terrorism. And when natural disasters
strike, Palau responds willingly, making significant
financial contributions to remit suffering caused by the
tsunami and by Hurricane Katrina. I submit that in both
of these cases, Palau’s contributions were, on a per
capita basis, among the highest in the world.
Palau asks for very little. But now it asks for
help, and that help should be forthcoming. As our
President Remengesau stated in the Assembly’s 4th
meeting, last week, in his address to the world summit:
“It is therefore time for the international
community, and the United Nations as its
representative, to begin to move beyond studies
that recognize past failures to achieve sustainable
development in our island nations, and to move
aggressively forward and to establish a specific
programme agenda that recognizes our unique
smallness, that appreciates our distinctive
diversity, and that respects our island cultures as
equal to those in other nations of this world.”
Palau’s development challenges are different
from those of many of our friends around the world
who have taken this podium. Hunger is not an issue at
present in paradise. But the challenges that confront
the small island nations of the Pacific may ultimately
be every bit as devastating as famine.
Climate change and sea-level rise threaten to
obliterate our islands. The very poignant and moving
statement of His Excellency Anote Tong, Beretitenti of
the Republic of Kiribati at the 15th meeting last week
contained a chilling preview of what the unchecked
scourge of carbon emissions could mean to all of the
countries in the Pacific, and of course to many other
oceans of the world. The President acknowledged that
the Government of Kiribati needed now “to seriously
consider the option of having to relocate our peoples
when necessary”. In this understated Pacific way, the
President forces us all to confront a world where whole
countries simply disappear from the globe. Is there a
more compelling call to action than that?
The period leading up to such a catastrophe is
upon us. Palau must rely on the maintenance of its
extraordinary reefs and waters and its unparalleled
biodiversity to attract tourists. Without these assets, it
will be unable to develop a sustainable economy and to
create jobs, which will allow its children to live and
work in their homeland.
The other pillar of Palau’s development is its
fisheries. For countless generations, our people have
relied on their waters for their sustenance. Now,
foreign fishing fleets, which have denuded the waters
proximate to their own harbours, have come to the
Pacific and threaten to do the same. The very food
chain is threatened by new fishing practices that,
though in their infancy, have begun to damage Pacific
seamounts in ways that the scientific community deems
alarming. It is for this reason that Palau has called for a
moratorium on deep sea bottom trawling until the
scientific community can gauge the long-term impact
of that practice. We renew that call today and applaud
Costa Rica for its leadership on this important issue.
We take this opportunity and we are grateful for
this opportunity to commend Palau’s bilateral partners
and friends who have overcome our new nation’s
27

remoteness to become involved and knowledgeable
about our needs and aspirations. The United States has
provided in-country diplomatic representation and
years of support for our vital democracy.
Japan has also provided in-country diplomatic
representation and invaluable assistance. Like the
United States, Japan has been steadily involved in
Palau’s development, and I would submit that this
special familiarity with Palau’s people has enhanced
Japan and the United States every bit as much as it has
aided Palau.
Palau has been disappointed by the failure of the
General Assembly at its fifty-ninth session to
accomplish Security Council reform, particularly
because Japan’s deep knowledge of our region would
inform Council members who have less familiarity
with the situation of the Pacific islands. We supported
and continue to support therefore the Group of Four
resolution and hope that the sixtieth General Assembly
will finish this critical work that was begun last year.
A third steady supporter of Palau’s development
has been the Republic of China on Taiwan. We
continue to assert that the world would be benefited by
Taiwan’s membership in this august body. This year
Palau was a sponsor of a resolution calling for a
proactive role for the United Nations in addressing the
rising tensions in the Taiwan Strait. We regret that the
debate on that important resolution was foreshortened
in the General Committee and that we were prevented
from expressing our views on this topic; however we
are glad that we have an opportunity to do that now.
The people of the Pacific, and the Pacific island
nations themselves, are under-represented in the
Secretariat and in the governing bodies, commissions
and tribunals of the world. Our cohesive and effective
regional group, the Pacific Islands Forum, is most
fortunate in having Australia and New Zealand among
us. But it is time, we submit, for the new island nations
to take a more active role and to share their unique and
graceful Pacific way with the rest of the world. It is
quite possible, I submit, that the islands are
marginalized in part by the irrational composition of
the regional groups. Strengthening the United Nations
should include a realignment of the groups to better
reflect the proliferation of Pacific countries, which has
occurred in the last 20 years, and the actual geography
of the world. This would allow the island nations to
compete more effectively for seats on major bodies.
For this reason, Palau suggests the reform of the
system and the creation of an East Asia and Pacific
Group and that this group include, of course with their
consent, our friends in Australia and New Zealand.